Citation Nr: 0834003	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  01-09 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
to include a personality disorder, has been received.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include a personality disorder.  

3.  Entitlement to a rating in excess of 30 percent for 
residuals of a bilateral inguinal hernia repairs.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to March 
1987.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued in October 2000 and 
April 2006.  In an August 1999 rating decision, the RO 
denied, in pertinent part, service connection for personality 
disorder.  

In an October 2000 rating decision, the RO, in pertinent 
part, granted an increased rating of 20 percent for residuals 
of bilateral hernia repairs, effective September 25, 2000.  
The veteran filed a notice of disagreement (NOD) in May 2001; 
and the RO issued an October 2001 statement of the case 
(SOC).  The veteran filed a substantive appeal (VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2001.  In 
an August 2004 rating decision, the RO granted an increased 
rating of 30 percent for the hernia disability, also 
effective September 25, 2000.  The RO issued supplemental 
SOCs (SSOC) in November 2005 and December 2006.  

In a March 2006 rating decision, the RO denied the veteran's 
petition to reopen a previously denied claim for service 
connection for personality disorder, on the basis that no new 
and material had been received.  The veteran filed an NOD in 
May 2006.  The RO issued an SOC in December 2006; and the 
veteran filed a VA Form 9 later the same month.  
In April 2008, the veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge at the RO; a 
transcript of the hearing has been associated with the claims 
file.  

The Board points out that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence has been received to reopen the claim 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the appeal as encompassing both the new and material 
question, and (given the Board's favorable decision on that 
matter) the claim for service connection, on the merits (as 
reflected on the title page).  The Board has also 
recharacterized the issue to include service connection for a 
psychiatric disorder to include a personality disorder.  

As a final preliminary matter, the Board notes that in a 
March 2005 VA Form 646, the veteran's representative appears 
to raise a claim for the assignment of an extraschedular 
rating, pursuant to 38 C.F.R. § 3.321(b)(1) (2007), for the 
veteran's bilateral hernia disability.  There is no 
indication in the record that this matter has yet been 
addressed; hence, it is referred to the RO for appropriate 
action.  

The issues of  whether new and material evidence to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder, to include a personality disorder, and 
increased rating for residuals of bilateral hernia repair, is 
set forth below.  

The issue of entitlement to service connection for a 
psychiatric disorder, to include a personality disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims decided herein has been 
accomplished.  

2.  In an August 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
personality disorder; although notified of the denial in an 
August 1999 letter, the veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the August 
1999 denial of service connection that is not cumulative and 
redundant of evidence of record at the time of the prior 
denial, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

4.  The medical evidence of record does not show that the 
residuals of bilateral inguinal hernia repairs are manifested 
by large, recurrent or inoperable hernias that are not well-
supported under ordinary conditions, or readily reducible.  


CONCLUSIONS OF LAW

1.   The August 1999 RO decision denying the claim for 
service connection for a personality disorder, is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).  

2.  As evidence received since the RO's August 1999 denial is 
new and material, the criteria for reopening the claim for 
service connection for psychiatric disorder, to include 
personality disorder, are met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §  3.156 (2007).  

3.  The criteria for a rating in excess of 30 percent for 
residuals of bilateral inguinal hernia repairs are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.31, 4.114, Diagnostic Code (DC) 7338 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Initially, the Board notes, that regarding the issue of 
whether new and material evidence has been received to reopen 
a previously denied claim for service connection, given the 
Board's favorable disposition of the claim to reopen, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have 
been accomplished.  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id. 

Regarding the claim for increased rating, post-rating letters 
to the veteran in August 2004 and August 2005, the RO fully 
addressed the notice elements for a higher rating.  The 
August 2004 letter informed the veteran of what information 
and evidence must be submitted by him and what information 
and evidence would be obtained by VA.  This letter also 
informed the veteran to submit any evidence in his possession 
pertinent to the increased rating claim (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  In the August 2005 letter, the RO specifically 
requested that the veteran submit or tell VA about evidence, 
such as, information about on-going treatment records, 
including VA or other Federal treatment records, and recent 
Social Security Administration determinations.  

The Board also points out that the October 2001 SOC set forth 
the rating criteria applicable to the veteran's bilateral 
inguinal hernia disability and how effective dates are 
assigned (if a higher rating is granted), which suffices for 
Dingess/Hartman.  The veteran was accordingly made well aware 
of the requirements for an increased rating for this 
disability pursuant to the applicable rating criteria, and 
such action thus satisfies the third notification requirement 
of Vazquez-Flores.  

In this case, the Board is aware that the above letters do 
not, individually, contain the level of specificity discussed 
in Vazquez-Flores.  However, the Board finds that any 
deficiency in this regard does not constitute prejudicial 
error in this case because, collectively, these letters, 
along with the October 2001 SOC, reflect such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate an increased rating claim (as 
indicated above), and the evidence of record indicates actual 
knowledge on the part of the veteran and/or his 
representative.  See Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007).  

Regarding the latter point, the Board notes that in various 
VA clinical treatment and examination reports, and during his 
April 2008 Board hearing testimony, the veteran and his 
representative have described the alleged effects of his 
bilateral hernia disability on daily life, and indicated that 
his disability significantly interferes with his ability to 
obtain a job.  These statements indicate awareness on the 
part of the veteran and his representative that information 
about such effects is necessary to substantiate a claim for 
an increased rating.  Significantly, the Court in Vazquez-
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim. Vazquez-Flores, 22 Vet. 
App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  

After the veteran and his representative were afforded 
opportunity to respond to the notice identified above, the 
November 2005 SSOC reflects readjudication of the claim on 
appeal.  Hence, while some of the notice was provided after 
the initial rating action on appeal, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, available VA treatment 
records, and the reports of January 2002 and September 2005 
VA examinations.  The record also includes a statement from 
the SSA, reflecting that SSA records were unavailable for the 
veteran.  Also of record is the transcript of the April 2008 
Board hearing, as well as various written statements provided 
by the veteran and by his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his increased rating claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   


II.  Analysis

A.  Petition to Reopen

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Personality disorders are not disabilities for which service 
connection is granted.  38 C.F.R. § 3.303(c) (2007). 

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The veteran asserts that his current psychiatric complaints 
are related, not to a personality disorder, but to pain 
stemming from his bilateral hernia disability.  While initial 
review of the record reflects the diagnosis of a personality 
disorder during service, there is argument expressed by VA 
medical personnel, as well as by the veteran and his 
representative, that the veteran's current psychiatric 
problems may include symptoms of other than those of a 
personality disorder, and furthermore, they may be 
secondarily related to pain.  

Historically, in December 1998, the veteran filed a claim for 
service connection for a psychiatric disorder, and in an 
August 1999 rating decision, the RO denied service connection 
for personality disorder.  Although notified of the RO's 
August 1999 denial in an August 1999 letter, the veteran did 
not initiate an appeal; hence, that decision is final as to 
the evidence then of record, and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 
C.F.R. §§ 3.104, 20.302, 20.1103.  

In October 2004, the veteran submitted a written statement 
requesting to reopen his claim for service connection for a 
personality disorder.  Under pertinent legal authority, VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by, or on behalf 
of, a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. §  3.156(a).  
See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial of the claim of 
service connection for a psychiatric disorder, to include a 
personality disorder, is the August 1999 rating decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In this case, the evidence received since the RO's August 
1999 denial includes Birmingham, Alabama VA Medical Center 
(VAMC) treatment records, which show continued treatment for 
psychiatric complaints.  The VA treatment records are new in 
that they reflect treatment for psychiatric symptoms that 
include depression, not otherwise specified (NOS), and a pain 
disorder, associated with psychological factors.  This 
evidence is considered new in that it contains information 
that was not considered at the time of the 1999 decision, and 
it is material because it purports to show treatment for a 
psychiatric disability, not attributed to his personality 
disorder, which was not objectively shown by the evidence 
previously.  

Specifically, a May 2005 mental health intake note showed the 
veteran reported ongoing problems with pain in the left 
inguinal area, improved some with injections.  Further, the 
psychiatrist noted a history of psychiatric hospitalization 
after the veteran expressed much resentment to his physician 
for ongoing complications with the inguinal hernia repair.  

A July 2005 mental health progress note reflects an Axis I 
diagnosis of pain disorder due to medical condition and 
associated with psychological disorders, and depressive 
disorder, NOS.  At Axis III, the veteran was diagnosed with 
chronic pain due to lumbar spondylosis, neuralgia of 
ilioinguinal nerve, and others, as per the Categorical Pain 
Relief Scale.  

A November 2005 VA mental health psychiatry clinic note 
reflects  diagnoses of depressive disorder, NOS-major 
depressive disorder, recurrent, with mood disorder due to 
medical condition (chronic pain), pain disorder associated 
with psychological factors, and personality disorder, NOS.  

The Board finds that the aforementioned evidence provides a 
basis for reopening the claim now characterized as one for 
service connection for a psychiatric disorder, to include a 
personality disorder.  

In further support of the veteran's claim, during testimony 
provided at the April 2008 Board hearing, the veteran 
indicated that he suffers from depression, and that he sought 
treatment for his psychiatric disorder shortly after a June 
2000 surgery to repair his bilateral inguinal hernias.  This 
evidence, coupled with the VA treatment records referenced 
above, strongly suggests that the veteran may indeed suffer 
from additional psychiatric symptoms that overlap with his 
already-diagnosed personality disorder.  

In summation, the Board finds notes that the evidence 
submitted after the August 1999 rating decision is "new" in 
that it was not before agency adjudicators at the time of the 
RO's denial of the claim for service connection, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it relates to 
evidence of a current psychiatric disorder that may be 
considered separate from a personality disorder.  Hence, this 
evidence raises a reasonable possibility of substantiating 
the veteran's claim for service connection for a psychiatric 
disorder, to include a personality disorder.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
psychiatric disorder, to include a personality disorder, are 
met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


B.  Increased Rating

The veteran claims that the severity of his service-connected 
bilateral inguinal hernia disability warrants a higher 
disability rating.  

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Historically, by an April 1971 rating action issued in May 
1971, the RO granted service connection for bilateral 
inguinal hernia repair and assigned an initial noncompensable 
(0 percent) rating, under the provisions of 38 C.F.R. § 
4.114, DC 7338, effective December 22, 1998.  In the October 
2000 rating decision, the RO assigned a 20 percent rating, 
effective September 25, 2000, under the provisions of 
38 C.F.R. § 4.114, DC 7338.  In an August 2004 rating 
decision, the RO assigned a 30 percent rating, effective 
September 25, 2000, also under the provisions of 38 C.F.R. 
§ 4.114, DC 7338.  

Under DC 7338, a small, post-operative hernia that is readily 
reducible and well supported by a truss or belt.  A small, 
post-operative recurrent hernia or an unoperated irremediable 
hernia that is not well supportable by a truss or that is not 
readily reducible warrants a 30 percent schedular rating.  A 
large post-operative, recurrent hernia that is considered 
inoperable, which is not well supported under ordinary 
conditions and is not readily reducible warrants a maximum 60 
percent rating.  38 C.F.R. § 4.114, DC 7338.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 30 percent for residuals of the 
veteran's bilateral inguinal hernia repairs.  

Relevant, competent medical evidence of record includes a 
January 2002 digestive conditions VA examination.  The Board 
acknowledges, at the outset, that records of the veteran's 
surgical repair were unavailable for review by the examiner.  
The veteran reported a history of bilateral inguinal repair 
causing numbness, tingling, pain and irritability in the 
circumferential area of the scar. The examiner noted a 
history of a gunshot wound with the bullet lodged in the 
veteran's spine.  The report also showed a history of 
treatment with infiltrations at a pain clinic, which the 
examiner noted was to treat low back pain.  

Physical examination revealed findings of an exploratory 
laparotomy scar from the veteran's gunshot wound, and well-
healed inguinal hernia scars.  The examiner found no evidence 
of recurrent hernia or obvious swelling.  However, 
sensitivity to touch in the thigh and the lower abdomen 
region of the left side scar was observed.  The veteran was 
diagnosed with status post bilateral inguinal hernia repair 
on the left requiring repeat surgery with the report of a 
decompression as well as recurrent repair of the hernia.  In 
addition, the veteran was assessed with low back pain, and 
local pain syndrome in the region of the left inguinal hernia 
repair, both proximal and distal to that region as well as 
report of pain interfering with activities of daily living 
with improvement with local infiltration of the scar itself.  
The examiner opined that the pattern of pain did not seem 
consistent with neuropathy of the ilioinguinal nerve, despite 
noting a VA pain clinic physician's assessment that the 
veteran suffered from chronic neuropathic inguinal pain.  

On a September 2005 digestive conditions VA examination, the 
examiner indicated that the claims file was reviewed.  The 
veteran reported a history of bilateral hernia repairs and a 
gunshot wound.  Regarding the gunshot wound, the examiner 
noted a 1981 surgical report, reflecting the performance of a 
laparoscopy with repair of the duodenum and of the vena cava.  
The examiner indicated that the 1981 report did not show 
findings of the bullet being lodged in the veteran's spine, 
nor did there appear to be any damage to the veteran's spine.  
Further, this examiner noted a 1981 discharge summary, which 
showed that the veteran complained of pain in his left groin, 
numbness, and pins and needles sensation, just following his 
operation.  The examiner indicated that the veteran was 
treated at a VA pain clinic and by the urology department, 
where he was assessed with chronic pain syndrome, following a 
left groin dissection for hernia repair with potential nerve 
entrapment.  

On physical examination, the examiner observed that the 
veteran appeared healthy and was in no apparent distress; 
however, he did walk with a limp.  Examination of the abdomen 
revealed findings of a midline scar, without masses 
appreciated, and without tenderness to palpation.  The 
examiner noted bilateral inguinal scars consistent with 
hernia repair surgery, and observed extreme tenderness of the 
skin in the left inguinal area.  The veteran was diagnosed 
with chronic pain syndrome following left groin dissection 
for hernia repair, with possible nerve entrapment.  However, 
the examiner opined that the veteran's inguinal nerve pain, 
symptoms and possible nerve entrapment were secondary to the 
gunshot wound and operation to repair it.  The examiner 
reasoned that the veteran's left groin pain would not be 
secondary to his first hernia repair because he complained of 
left groin pain prior to his first bilateral inguinal hernia 
repair.  

The Board notes that VA pain block clinic notes, dated from 
December 2005 to December  2006, reflect treatment by the 
same anesthesiologist for pain associated with left inguinal 
pain and neuralgia, status post multiple surgeries for 
inguinal hernia repair.  

The foregoing medical evidence of record clearly shows that 
the veteran does not currently have a large, postoperative, 
recurrent hernia so as to warrant a higher rating of 60 
percent.  At his most recent, September 2005 VA examination, 
the area of the veteran's right inguinal hernia was non-
tender, and his bilateral inguinal hernia incisions were 
well-healed without masses appreciated.  As such, the veteran 
is entitled to no more than a 30 percent rating for his 
bilateral inguinal hernia repair.  

The Board acknowledges the veteran's testimony during his 
April 2008 Board hearing, where he described, at length, the 
pain and numbness that he allegedly suffers due to his hernia 
disability.  However, the Board notes that pain and nerve 
damage described are not symptoms that are contemplated by 
the rating criteria for inguinal hernia.  Consideration of 
factors wholly outside the rating criteria constitutes error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 
(1994). 

Furthermore, the record reflects that in a prior rating 
decision of August 2004, the veteran was granted service 
connection for scar residuals left inguinal repair, and 
assigned a maximum (10 percent) rating under 38 C.F.R. 
§ 4.118, DC 7804.  This diagnostic code for scars, 
superficial, painful on examination, contemplates                
pain at the site of the veteran's surgery.  To consider such 
pain again in evaluating the bilateral hernia disability 
would constitute "pyramiding" prohibited by 38 C.F.R. §  4.14 
(2007).  

Finally, the Board has considered whether the veteran's 
service-connected bilateral hernia disability warrants a 
separate rating for neurological impairment.  However, as 
noted above, both the January 2002 and September 2005 VA 
examiners have opined that any nerve entrapment or damage is 
inconsistent with neuropathy of the ilioinguinal nerve, and 
attributes such damage to the veteran's gunshot wound, which 
pre-dated his entry into active service, and the operation to 
repair that.  

For all the foregoing reasons, the Board finds that a rating 
of 30 percent, and no more, is warranted for the veteran's 
bilateral inguinal hernia repair under any pertinent 
provision of the Rating Schedule.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the competent evidence is against assignment of any 
increased rating, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  


ORDER

As new and material evidence to reopen the claim for service 
connection for a psychiatric disorder, to include a 
personality disorder, has been received, to this limited 
extent, the appeal is granted.  

A rating in excess of 30 percent for residuals of bilateral 
inguinal hernia repairs is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for a psychiatric 
disorder, to include a personality disorder, is warranted.  

In this regard, the Board notes that the veteran and his 
representative have asserted, in various statements, as well 
as during his April 2008 Board hearing, that he currently 
suffers from a psychiatric disorder, to include as secondary 
to his service-connected bilateral hernia disability.  
[Parenthetically, the Board observes that the veteran's 
statement raises a new theory of entitlement-service 
connection as secondary to service-connected bilateral hernia 
disability.  However, a new etiological theory for service 
connection for a psychiatric disorder, as secondary to a 
service-connected disability, does not constitute a new 
claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).]  

The service treatment records show both diagnoses of a 
personality disorder and chronic dysthymic disorder .  As 
discussed above, the post-service medical evidence includes 
diagnoses of depressive disorder due to chronic pain.  The 
Board notes that the veteran has not had a VA medical 
examination to address a psychiatric disorder; nor does the 
claims file contain an opinion as to whether any psychiatric 
disorder may be secondarily caused by his service-connected 
bilateral hernia disability.  

Here, the Board acknowledges that, the previously diagnosed 
personality disorder is not considered a disease or injury 
for compensation purposes, and, thus, is not considered a 
disability for which service connection can be established.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); Winn v. Brown, 
8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. § 
3.303(c), as it pertains to personality disorder, is a valid 
regulation).  However, service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  

Thus, on remand, the RO should expand the claim and consider 
service connection for a personality disorder to include as 
secondary to his service-connected bilateral hernia 
disability.  Under 38 C.F.R. § 3.310(a), service connection 
may be granted for disability that is proximately due to or 
the result of a service connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service- connected disability, but for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2007).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52,744-52,747 (Sep. 
7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  

Accordingly, the RO should arrange for the veteran to undergo 
VA psychiatric examination to obtain a definitive medical 
opinion as to whether it is at least as likely as not that 
the veteran suffers from a psychiatric disorder, and whether 
it is at least as likely as not that this disorder is 
secondary to or has been aggravated by his service-connected 
bilateral hernia disability.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain all outstanding pertinent 
records.  The record reveals that the veteran indicated that 
he receives treatment through the Birmingham, Alabama VAMC.  
VA treatment records from that facility, dated from January 
2000 through December 2006, have been associated with the 
record.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the, following the 
procedures prescribed in 338 C.F.R. § 3.159 (2007) as regards 
requesting records from Federal facilities.  

Additionally, to ensure that all due process requirements are 
met, the RO should also give the veteran another opportunity 
to present information and/or evidence pertinent to the claim 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should ensure that the veteran 
receives appropriate notice of the regulations pertinent to 
his claim for service connection for a psychiatric disorder 
as secondary to a service-connected disability.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159 (2007). However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  The RO should obtain any outstanding 
records of evaluation and/or treatment of 
the veteran from the Birmingham, Alabama 
VAMC since December 2006.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of 
record.  The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also explain to the veteran 
the type of information or evidence needed 
to establish service connection for a 
disability on a secondary basis under 
38 C.F.R. § 3.310 (2007).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his attorney 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA psychiatric examination, by a 
psychiatrist, at a VA medical facility.  

The entire claims file, to include a copy 
of this REMAND, must be made available to 
the psychiatrist designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All indicated tests and studies (to include 
psychological testing, if warranted) should 
be accomplished (with all results made 
available to the psychiatrist prior to the 
completion of his or her report), and the 
report of examination should include 
discussion of the veteran's documented 
psychiatric history and assertions.  All 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The psychiatrist should render specific 
findings, to include a multi-axial 
diagnosis.  The psychiatrist should provide 
an opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that any current 
psychiatric disorder found on examination 
(1) is the result of injury or disease 
incurred or aggravated in service, and (2) 
was caused by, or aggravated by, the 
veteran's service-connected hernia 
disability.  Additionally, if the current 
diagnosis is limited to a personality 
disorder and that disorder was also present 
during military service, the examiner 
should comment on whether this condition 
underwent any aggravation therein as the 
result of superimposed disease or injury.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
psychiatric disorder, to include as 
secondary to service-connected hernia 
disability, in light of all pertinent 
evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).  



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


